Citation Nr: 0000498	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to service connection for right ear 
perforation.

3.  Entitlement to service connection for the residuals of a 
rib injury.

4.  Entitlement to service connection for burning eyes.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for a left knee injury.

8.  Entitlement to the assignment of a compensable evaluation 
for hemorrhoids.

9.  Entitlement to the assignment of a compensable evaluation 
for residuals of a left leg laceration.

10.  Entitlement to a combined compensable evaluation under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from June 1977 to September 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

In regard to the service-connected hemorrhoids and left leg 
laceration, these appeals are before the Board from the 
initial assignment of a disability evaluation for these 
disorders.  The Board notes that the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court), in Fenderson v. 
West, 12 Vet. App. 119 (1999) held, in part, that the RO 
never issued a statement of the case (SOC) concerning the 
issue involving the right testicle, as the document adding 
that issue to the appeal "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Id. at 132, emphasis in the 
original.  Fenderson involved a situation in which the Board 
had concluded that the appeal as to the issue involving the 
right testicle was not properly before it, on the basis that 
a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
ratings assigned for the disabilities at issue.  The SOC did 
provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluations.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeals were from the RO's initial 
assignment of disability evaluations.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement (NOD) following the grant of service connection 
and the initial assignment of a disability evaluation from 
that of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of higher disability 
evaluations.  Consequently, the Board sees no prejudice to 
the veteran in either the RO's characterization of the issues 
or in the Board's characterization of the issues as one of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issues in a new SOC.

The merits of the left knee claim are addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  By a letter dated January 12, 1994, the RO informed the 
veteran of the denial of service connection for a right hand 
injury, a rib injury, right ear perforation and burning eyes.  
This decision also denied a combined compensable evaluation 
under 38 C.F.R. § 3.324.

2.  In December 1994, the veteran filed a NOD concerning all 
issues of which he was informed in the January 1994 letter.

3.  On March 2, 1995, the RO issued a SOC concerning service 
connection for a right hand injury, a rib injury, right ear 
perforation and burning eyes as well as entitlement to a 
combined compensable evaluation under 38 C.F.R. § 3.324.

4.  On June 16, 1995, the RO received a VA Form 9 from the 
veteran, which failed to discuss either of the issues 
regarding service connection for a right hand injury, a rib 
injury, right ear perforation and burning eyes or entitlement 
to a combined compensable evaluation under 38 C.F.R. § 3.324.

5.  In his substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the veteran has failed to 
allege specific error of law or fact with respect to the 
claims for service connection for a right hand injury, a rib 
injury, right ear perforation and  burning eyes as well as 
entitlement to a combined compensable evaluation under 
38 C.F.R. § 3.324.

6.  The competent medical evidence of record does not include 
a current diagnosis of a chronic low back disability.

7.  The claim for service connection for left knee disability 
is plausible.  

8.  The inservice symptomatology of sinusitis cannot be 
disassociated from the current diagnosis of chronic maxillary 
sinusitis.

9.  The veteran's service-connected hemorrhoids are 
manifested by subjective complaints and are currently 
asymptomatic.

10.  The veteran's residuals of left leg laceration consist 
principally of mild shin tenderness; the area is not tender 
and painful on objective demonstration and does not result in 
functional limitation.


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect 
appeals concerning the claims for service connection for a 
right hand injury, a rib injury, right ear perforation and 
burning eyes or entitlement to a combined compensable 
evaluation under 38 C.F.R. § 3.324.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.202 (1999).

2.  The claim of entitlement to service connection for low 
back disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 303 (1999).

3.  The claim of entitlement to service connection for 
residuals of a left knee injury is well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 303 (1999).

4.  Chronic maxillary sinusitis was incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).

5.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  

6.  The criteria for a compensable rating for residuals of  
left leg laceration have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.20, Part 4, Diagnostic Code 7803, 7804, 
7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Inadequate Appeals

The record reflects that a January 1994 rating decision, 
inter alia, denied service connection for a right hand 
injury, a rib injury, right ear perforation and burning eyes 
as well as entitlement to a combined compensable evaluation 
under 38 C.F.R. § 3.324.  In a statement received in January 
1994, the veteran submitted a NOD to these issues. 

The RO issued a SOC in March 1995 regarding the issues of 
service connection for a right hand injury, a rib injury, 
right ear perforation and burning eyes as well as entailment 
to a combined compensable evaluation under 38 C.F.R. § 3.324.  
On June 16, 1995, the RO received the veteran's VA Form 9, 
substantive appeal.  However, the VA Form 9 contained no 
arguments regarding the issues of service connection for a 
right hand injury, a rib injury, right ear perforation and 
burning eyes or entitlement to a combined compensable 
evaluation under 38 C.F.R. § 3.324.  Hence, the VA Form 9 nor 
any other statement can be considered as timely substantive 
appeals.  

An appeal to the Board consists of a timely NOD and a timely 
substantive appeal in response to the SOC.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.200 (1999).  The claimant 
has one year from the date of notification of a rating 
decision to file a NOD to initiate the appeal.  38 U.S.C.A. § 
7105(b)(1) (West 1991).  To complete the appeal, a claimant 
must file a substantive appeal within 60 days of the mailing 
date of the SOC, or within the remaining time, if any, of the 
one-year period after the date of notification of the action 
appealed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental statement of the case (SSOC), which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (1999).  A 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification. 38 C.F.R. § 20.203 (1999).

In a letter dated May 12, 1999, the Board informed the 
appellant that the substantive appeal received in June 1995 
did not allege specific errors of law or fact with respect to 
the claims for service connection for a right hand injury, a 
rib injury, right ear perforation and burning eyes or 
entitlement to a combined compensable evaluation under 
38 C.F.R. § 3.324.  The Board informed the appellant that 
pursuant to 38 C.F.R. § 20.203 he was given 60 days from the 
date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  However, the veteran failed to 
respond.  

To summarize, with respect to the claims for service 
connection for a right hand injury, a rib injury, right ear 
perforation and burning eyes as well as entitlement to a 
combined compensable evaluation under 38 C.F.R. § 3.324; the 
substantive appeal received in June 1995 does not contain any 
allegations of error of fact or law as to those issues.  
Furthermore, the record does not contain any other written 
statement by the veteran or his representative, filed during 
the required time period, that contains such allegations.  
The appellant was so informed and given 60 days to present 
argument or request a hearing.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to those issues.  Accordingly, the Board lacks 
jurisdiction regarding these issues.  The claims with respect 
to these issues are dismissed.

II. Service Connection 

The veteran contends that he currently suffers from several 
disabilities that had their inception in service.  He points 
out that he received treatment throughout his military career 
for sinusitis.  Further, he also hurt his low back and left 
knee while serving on active duty.  He maintains that 
manifestations from his injuries and sinusitis have persisted 
since his service discharge.  He also maintains that 
permanent residuals of the left knee injury were shown on his 
service separation examination.  

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

A.  Low Back and Left Knee

The veteran's problem with presenting a well-grounded claim 
for service connection for low back disability arises with 
the first element, which is evidence of current disability.  
A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See 38 U.S.C.A. § 1131.  Without proof 
of current disabilities, there can be no valid claim.  See 
Brammer v.  Derwinski, 3 Vet.App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  

The veteran has provided no medical evidence to show current 
diagnoses of a low back disability.  He underwent VA 
examination in August 1993.  He reported that he had 
inservice injuries to his back.  However, on physical 
examination there were no diagnoses regarding a back 
disability.  The record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1 (1998).  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  As the first element is entirely unsupported, 
whether there is evidence sufficient to lend plausible 
support to the second and third elements need not be decided.

With respect to the left knee claim, the service medical 
records show that when the veteran was examined for service 
separation in September 1992, the examiner noted arthritis of 
the knees, painful and with decreased range of motion.  
Although the presence of arthritis was not confirmed by X-
ray, the Board is of the opinion that this diagnosis of a 
chronic disability renders the claim well grounded.  This 
being the case, the merits of the claim will be addressed in 
the remand appended to this decision.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robitet v. Brown, 
8 Vet.App. 69, 77-80 (1995).  Here, the RO fulfilled its 
obligation under section 5103(a) in a SOC and SSOC that 
informed the veteran of the reasons his claims had been 
denied.  Also, by this decision, the Board informs the 
appellant of the type of evidence needed to make his claim 
well grounded.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claims 
well grounded.  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision denies a claim on the merits when 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

B.  Sinusitis

As noted, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107 (West 1991) and, if so, whether VA has 
properly assisted in the development of his claim.  In 
Hampton v. Gober, 10 Vet. App. 481 (1997), the Court found 
that the diagnosis of the pertinent knee condition in the 
separation examination report provides evidence of both a 
current knee condition and relationship to service.  In 
Hampton, the appellant filed his claim for service connection 
approximately one month after his separation examination.  In 
this case, the veteran filed his claim for service connection 
within three months subsequent to his separation examination.  
Approximately two weeks prior to his separation he received 
treatment for nasal congestion in September 1992.  The 
diagnoses included rule out sinusitis and probable strep 
throat.  Consequently, under Hampton, there is evidence of a 
nexus between current maxillary sinusitis and service.  As 
there is evidence of current disability, as well as, evidence 
of inservice injury or disease, this claim is well grounded.  

Service connection may be granted for a disability if that 
disability was incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303 
(1999).

Beginning in 1983, on several occasions during service, the 
veteran received treatment for problems with his upper 
respiratory system.  The diagnoses included upper respiratory 
infection and allergic rhinitis (June 1983); chronic rhinitis 
(June 1984); upper respiratory infection, viral and history 
of allergic rhinitis (June 1985); allergic rhinitis (April 
1987); allergic rhinitis (March 1990); bronchitis (April 
1991); sinusitis (May and August 1991); sinus cold (December 
1991); and rule out sinusitis and probable strep throat 
(September 1992).  

Moreover, the initial post service VA examination in August 
1993 included a diagnosis of chronic maxillary sinusitis.  
Still further, private treatment record show continued 
treatment for upper respiratory problems (sinusitis in August 
1994 and bronchitis in April 1995).  The Board finds that the 
inservice treatment, together with the veteran's statements 
concerning his symptoms and evidence of current medical care, 
at least places the evidence in equipoise.  With resolution 
of reasonable doubt in the veteran's favor, service 
connection for chronic maxillary sinusitis is warranted.

III.  Increased Rating

The veteran's claim for increased ratings for his 
service-connected hemorrhoids and left leg laceration are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

A.  Hemorrhoids

Service medical records relate that in January 1986, a 
thrombosed hemorrhoid was excised.  Based on in-service 
treatment for hemorrhoids, a January 1994 rating decision 
granted service connection for hemorrhoids, and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under this diagnostic code, a 20 percent rating 
is assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent rating is 
warranted for irreducible, large or thrombotic hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences or for hemorrhoids with persistent bleeding and 
with secondary anemia or with fissures.  Noncompensable 
ratings are assigned for mild or moderate hemorrhoids.    

At a VA examination in August 1993 the veteran reported his 
inservice surgical history regarding hemorrhoids.  However, on 
examination, the anal area was normal.  The examiner noted 
that there was no evidence of external hemorrhoids.  Although 
the veteran underwent hemorrhoidal surgery in 1986 there has 
been no evidence of treatment since that time.  The medical 
evidence does not indicate anemia linked to persistent 
hemorrhoidal bleeding, or large or thrombotic hemorrhoids that 
are irreducible, with excessive redundant tissue.  
Accordingly, the evidence shows that the veteran's hemorrhoids 
are no more than slight in severity, and thus do not satisfy 
the criteria for a compensable rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).

B.  Left Leg Laceration

A September 1987 clinical report shows that the veteran 
received a 2-centimeter (cm.) laceration to the left mid-shin 
when he tipped over a pan.  X- rays of the left lower leg 
were negative.  The January 1994 rating decision granted 
service connection for residuals of a left leg laceration, 
and a noncompensable evaluation was assigned under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Scars, other than disfiguring facial scars, residuals of 
second or third degree burns, or scars that are poorly 
nourished, etc., are rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Part 4, Diagnostic 
Code 7805 (1999).  However, in the instant case, residuals of 
the laceration over the left shin do not warrant a 
compensable rating Under Diagnostic Code 7805 because the 
medical evidence does not reflect that at the present time, 
he has any demonstrable limitation on function of the leg as 
a result of the in- service laceration.  

A 10 percent rating is also warranted where residual 
superficial scarring resulting from an injury is poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1999).  However, residuals of the left leg 
laceration have not been described as poorly nourished or 
ulcerated scar. 

While the VA examiner noted tenderness in the mid-shin area, 
presumably associated with the in- service laceration of the 
shin, the area was not shown to be both objectively tender 
and painful.  Accordingly, a compensable rating by analogy to 
Diagnostic Code 7804 is not warranted. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  First, as discussed above, the rating schedule 
provides for the assignment of a higher evaluation, but the 
required manifestations have not been demonstrated in this 
case.  Further, it has not been contended or shown that the 
disability at issue resulted in frequent periods of 
hospitalization.  The veteran has not been hospitalized for 
this disability.  

Concerning the factor of marked interference with employment, 
the Board notes that the veteran has offered no statements in 
this regard concerning any limitations imposed by his 
disabilities.  Nor does the record contain any documentation 
to show that he has lost an inordinate amount of time from his 
job as a result of this disability or that it markedly affects 
his ability to perform his job duties, if he is currently 
employed.  

Moreover, a review of the claims file does not show that 
these service-connected disabilities required hospitalization 
during the period in question.  In fact, the record does not 
indicate that his disabilities have required hospitalization 
or extensive treatment since service discharge.  Neither the 
veteran's statements nor the medical records indicate that 
the disabilities discussed above warrant the assignment of an 
extraschedular evaluation.


ORDER

The claim for service connection for a right hand injury is 
dismissed.

The claim for service connection for right ear perforation is 
dismissed.

The claim for service connection for the residuals of a rib 
injury is dismissed.

The claim for service connection for burning eyes is 
dismissed.

Service connection for low back pain is denied.

The claim for service connection for a left knee injury is 
well grounded.  To this extent, the claim is allowed.

Service connection for chronic maxillary sinusitis is 
granted.

Entitlement to the assignment of a compensable evaluation for 
hemorrhoids is denied.

Entitlement to the assignment of a compensable evaluation for 
residuals of a left leg laceration is denied.

The claim for a combined compensable evaluation under 
38 C.F.R. § 3.324 is dismissed.


REMAND

Because the claim of entitlement to service connection for 
left knee disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
necessary development in this case includes a VA orthopedic 
examination to  determine the nature and etiology of chronic 
left knee disability, to include any arthritis and scar.  

Careful examination of the veteran's VA Form 9 shows that he 
is claiming that he should be service connected not only for 
the "permanent residuals disability shown at the time of 
discharge", presumably a reference to the knee arthritis 
noted on service separation, but should also be service 
connected for "a tender scar on my knee".  A left knee scar 
was noted at service separation, and a small scar above the 
left patella was noted on the recent VA examination.  

Following the requested development of the medical evidence, 
the RO should address whether any left knee arthritis and 
scar should be service connected.  It appears that the RO has 
service connected residuals of left leg laceration, where the 
laceration in question involved the left shin, but has not 
service connected the left knee scar. 

Accordingly, the case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all current medical 
records of treatment of the veteran's 
left knee.

2.  The veteran should be afforded VA 
orthopedic examination to determine 
whether he has arthritis or other chronic 
disability of the left knee (including a 
scar) that began in service.  Any 
arthritis should be confirmed by X- ray.  
Any other indicated diagnostic studies 
should be performed.  The existence of 
any scarring on or about the left knee 
should be noted.  The examiner should 
then answer the following questions: (1) 
Does the veteran have a chronic 
musculoskeletal disability of the left 
knee, and, if so, what is the diagnosis; 
and (2) Is it at least as likely as not 
that the chronic disability began in 
service?  The claims file must be made 
available to the examiner.

3.  When this development is complete, 
the RO should readjudicate the issue of 
service connection for left knee 
disability.  In doing so, the RO should 
specifically consider whether any left 
knee arthritis or left knee scar should 
be service connected.  The case should be 
returned to the Board, if in order, after 
completion of the indicated procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

